Exhibit 10.1

 

THE NEW YORK TIMES COMPANY

 

DEFERRED EXECUTIVE COMPENSATION PLAN

 

Effective July 1, 1994

 

 

 

 

Amended January 1, 1999

 

 

Amended December 8, 1999

 

 

Amended Effective January 1, 2001

 

 

Amended Effective July 1, 2002

 

 

Amended Effective January 1, 2005

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Introduction

 

1.1                               Purpose Of Plan

 

The Employer has adopted the Plan set forth herein to provide a means by which
certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation.

 

1.2                               Status Of Plan

 

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of ERISA, and shall be interpreted and
administered to the extent possible in a manner consistent with that intent. 
Effective for Elective Deferrals made for Plan Year 2005 and thereafter, the
Plan is intended to comply with the requirements of Section 409A of the Code,
and shall be interpreted and administered to the extent possible in a manner
consistent with that intent.

 

1.3                               History Of Plan

 

The Plan was first effective on July 1, 1994.

 

Thereafter, the Plan was amended effective January 1, 1999, to change the
deferral periods under the Plan and the method of distribution thereunder.

 

Effective December 8, 1999, the Plan was amended to change the eligibility for
participation in the Plan and the definition of Compensation thereunder for
years following 1999.  Effective December 8, 1999, The New York Times Designated
Employees Deferred Earnings Plan was merged into the Plan, as amended.

 

Effective January 1, 2001, the Plan was amended to provide that only 85% of a
Participant’s bonus may be deferred thereunder.

 

Effective January 1, 2001, the Plan was amended to further change the deferral
periods and methods of benefit distribution thereunder.

 

Effective January 1, 2001, the Affiliated Publications, Inc. Deferment Plan for
Key Executives (the “BG Plan”) was merged into the Plan and each participant
account in the BG Plan was transferred into this Plan.

 

Effective July 1, 2002, the Plan was amended to further change the methods of
benefit distribution thereunder.

 

2

--------------------------------------------------------------------------------


 

Effective January 1, 2005, the Plan was amended to comply with the requirements
of Section 409A of the Code.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

Definitions

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1                               Account means, for each Participant, the
account established for his or her benefit under Section 5.1.  Such Account
shall include both salary and bonus deferrals.  Effective January 1, 2001, an
Account shall include the amounts, if any, transferred from the BG Plan to this
Plan.

 

2.2                               Change Of Control means the occurrence of any
of the events described in paragraphs (a), (b) or (c) below involving the
Company:

 

(a)                      Change in ownership of the Company.   A change in the
ownership of the Company shall be deemed to occur on the date that any one
person, or more than one person acting as a group (as described in paragraph
(d) below), acquires ownership of the stock of the Company (“Company Stock”)
that, together with stock already held by such person or group, constitutes more
than 50% of the total fair market value of the outstanding Company Stock or that
has the ability to elect more than 50% of the Company’s board of directors;
except, however, that if any one person or group already holds Company stock
that constitutes more than 50% of the total fair market value of the outstanding
Company Stock or that has the ability to elect more than 50% of the Company’s
board of directors, the acquisition of additional Company Stock by such person
or group shall not be deemed to cause a change in ownership of the Company (or a
change in effective control of the Company, within the meaning of paragraph
(b) below).  For purposes of this paragraph (a), an increase in the percentage
of Company Stock owned by any one person or group resulting from a transaction
in which the Company acquires its Company Stock in exchange for property shall
be deemed to be an acquisition of additional Company Stock.

 

(b)                     Change in effective control of the Company.   A change
in the effective control of the Company shall be deemed to occur on the date
that a majority of the members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the member’s of the Company’s board of directors prior
to the date of the appointment or election.

 

(c)                      Change in ownership of a substantial portion of the
assets of the Company.  A change in ownership of a substantial portion of the
assets of the Company and its subsidiaries (“Company Assets”) shall be deemed to
occur on the date that any one person, or more than one person acting as a group
(as described in paragraph (d) below), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) Company Assets that have a total gross fair market value equal to or
exceeding 40% of the total gross fair market

 

4

--------------------------------------------------------------------------------


 

value of all of the Company Assets immediately preceding such acquisition or
acquisitions, where the total fair market value of the Company Assets and the
assets being disposed of are determined without regard to any liabilities
associated with such assets; except, however, that, for purposes of the Plan, a
change in ownership of a substantial portion of the Company Assets shall not be
deemed to have occurred in connection with the transfer of the Company Assets to
any following entities:

 

(i)                         An entity that was a shareholder of the Company
immediately prior to the transfer provided that such transfer is in exchange
for, or with respect to, the entity’s Company Stock;

 

(ii)                      An entity whose total value or voting power
immediately after the transfer is at least 50% owned, directly or indirectly, by
the Company;

 

(iii)                   A person or group that, immediately after the transfer,
directly or indirectly owns at least 50% of the total value or voting power of
the outstanding Company Stock; or

 

(iv)                  An entity whose total value or voting power immediately
after the transfer is at least 50% owned, directly or indirectly, by a person
described in paragraph (c)(iii) above.

 

(d)                     Persons acting as a group.    For purposes of this
Section 2.2, persons will not be considered to be acting as a group solely
because they purchase or own Company Stock or Company Assets at the same time,
or as the result of the same public offering.  Persons will be considered acting
as a group, however, if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of Company Stock or Company
Assets, or a similar business transaction with the Company.

 

(e)                      Attribution of stock ownership.  In determining Company
Stock ownership for purposes of this Section 2.2, the attribution rules of Code
section 318(a) shall apply.  Company Stock underlying a vested stock option
shall be deemed to be owned by the individual who holds the vested option;
except, however, that a vested option exercisable for Company Stock that is not
substantially vested shall not be deemed to be owned by the individual who holds
such vested option.  Company Stock underlying an unvested option shall not be
deemed to be owned by the individual who holds the unvested option.

 

2.3                               Code means the Internal Revenue Code of 1986,
as amended from time to time. Reference to any section or subsection of the Code
includes reference to any comparable or succeeding provisions of any legislation
which amends, supplements or replaces such section or subsection.

 

2.4                               Company means The New York Times Company.

 

2.5                               Compensation means the annual bonus, amounts
paid under The Advertising and Circulation Sales Incentive Plan, the Long-Term
Performance Awards under The New

 

5

--------------------------------------------------------------------------------


 

York Times Company 1991 Executive Cash Bonus Plan and 1991 Executive Stock
Incentive Plan, any Discretionary Bonuses and the base salary (including bonuses
in lieu of salary increases) of a Participant.  The ERISA Management Committee,
in its sole discretion, shall designate from time to time the maximum percentage
of each component of Compensation that can be deferred under the Plan.  Such
designation shall be listed in Appendix A.  For purposes of the Plan,
Compensation shall be determined before giving effect to Elective Deferrals and
other salary reduction amounts which are not included in the Participant’s gross
income under Code Sections 125, 401(k), 402(h) or 403(b).

 

2.6                               Discretionary Bonus means a bonus that brings
a Participant’s Compensation over the deductible amount stated in Section 162
(m) of the Code.

 

2.7                               Effective Date means July 1, 1994.

 

2.8                               Election Form means the participation election
form as approved and prescribed by the Plan Administrator.

 

2.9                               Elective Deferral means the portion of
Compensation that is deferred by a Participant under Article IV.

 

2.10                        Eligible Employee means, for the Plan Year 2000 and
Plan Years thereafter, each employee of the Employer whose annual base salary on
October 1 of the year prior to the year for which such employee defers any
Compensation under the Plan is at least $110,000, who is not covered under a
collective bargaining agreement, who is not eligible to participate in any other
non-qualified deferred compensation plan sponsored by the Employer and/or its
subsidiaries and affiliates while deferring Compensation under this Plan, and
who consents to the purchase of Corporate Owned Life Insurance by the Employer. 
The $110,000 minimum annual base salary shall be adjusted by the ERISA
Management Committee from time to time at its sole discretion and without the
need for an amendment to the Plan.  An employee who participated in this Plan or
The New York Times Designated Employees Deferred Earnings Plan prior to 2000,
and who no longer meets the definition of an Eligible Employee, shall continue
to be an Eligible Employee hereunder.

 

2.11                        Employer means The New York Times Company, any
successor to all or a major portion of the Employer’s assets or business which
assumes the obligations of the Employer, and each other entity that is
affiliated with the Employer whose employees, with the consent of the Company,
are eligible, as provided under Section 2.8, to participate in the Plan.

 

2.12                        ERISA means the Employee Retirement Income Security
Act of 1974, as amended from time to time.  Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such
section or subsection.

 

6

--------------------------------------------------------------------------------


 

2.13                        ERISA Management Committee means a committee
appointed by the Compensation Committee of the Board of Directors of the
Company.

 

2.14                        Insolvency means either (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

2.15                        Participant means any Eligible Employee who
participates in the Plan in accordance with Article III.  Effective January 1,
2001, a Participant also means a former participant of the Affiliated
Publications, Inc. Deferment Plan for Key Executives whose account under the
that plan has been transferred into this Plan.

 

2.16                        Plan means The New York Times Company Deferred
Executive Compensation Plan and all amendments thereto.

 

2.17                        Plan Administrator means the person, persons or
entity designated by the Employer under Article VIII to oversee the
administration of the Plan. If no such person or entity is so serving at any
time, the Employer shall be the Plan Administrator.

 

2.18                        Plan Year means the 12-month period beginning on
January 1 and ending on December 31 of each year, except for the first plan year
which begins on July 1, 1994, and ends on December 31, 1994.

 

2.19                        Recordkeeper means the person(s) or entity appointed
or hired by the ERISA Management Committee under Section 8.1.

 

2.20                        Total and Permanent Disability means the inability
of a Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months, and the permanence and degree of which shall
be supported by medical evidence satisfactory to the Plan Administrator.

 

2.21                        Trust means the trust established by the Employer
that identifies the Plan as a plan with respect to which assets are to be held
by the Trustee.  Plan assets in the trust are subject to the general creditors
of the Company in the event of bankruptcy or Insolvency.

 

2.22                        Trustee means the trustee or trustees under the
Trust.

 

2.23                        Valuation Option means the performance of the
investment funds listed in Appendix B of the Plan.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

Participation

 

3.1                               Commencement Of Participation

 

Any Eligible Employee who elects to defer part of his or her Compensation in
accordance with Article IV shall become a Participant in the Plan as of the date
such deferrals commence in accordance with such Article.

 

3.2                               Continued Participation

 

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.  However, future deferrals under
the Plan may be made only if such Participant continues to be an Eligible
Employee under the Plan.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Elective Deferrals

 

4.1                               Elective Deferrals

 

Except as provided in Appendix A, an individual who is an Eligible Employee on
the Effective Date may, by completing an Election Form and filing it with the
Plan Administrator or his designee by the end of the first month following the
Effective Date, elect to defer the receipt of a portion of one or more payments
of Compensation for a period of at least three Plan Years and on such terms as
the ERISA Management Committee may permit.  Thereafter, any Eligible Employee
may elect to defer the receipt of a percentage or dollar amount of one or more
payments of Compensation for a period of a least three Plan Years and on such
terms as the ERISA Management Committee may permit, commencing with Compensation
paid in the next succeeding Plan Year, by completing an Election Form during the
annual enrollment period for the Plan as determined by the Plan Administrator.

 

Except as provided in Appendix A, effective January 1, 1999, with respect to
Elective Deferrals made for the Plan Years 1999 and 2000, deferrals will mature
at the end of a three-year cycle.  An individual who is an Eligible Employee may
elect to defer the receipt of a portion of one or more payments of Compensation
during the first year of the deferral cycle for a period of three Plan Years and
on such terms as the ERISA Management Committee may permit; an individual who is
an Eligible Employee may elect to defer the receipt of a portion of one or more
payments of Compensation during the second year of the deferral cycle for a
period of two Plan Years and on such terms as the ERISA Management Committee may
permit; and an individual who is an Eligible Employee may elect to defer the
receipt of a portion of one or more payments of Compensation during the last
year of a deferral cycle for a period of one Plan Year and on such terms as the
ERISA Management Committee may permit.  All deferrals made during a three-year
cycle will mature at the end of the third Plan Year in that cycle.  A new
three-year cycle will commence after the expiration of each three-year cycle.

 

Except as provided in Appendix A, effective January 1, 2001, with respect to
Elective Deferrals made for the Plan Years 2001 through 2004, deferrals will
mature in a four-year cycle.  An individual who is an Eligible Employee may
elect to defer the receipt of a portion of one or more payments of Compensation
during the first year of the deferral cycle for a period of four Plan Years and
on such terms as the ERISA Management Committee may permit; an individual who is
an Eligible Employee may elect to defer the receipt of a portion of one or more
payments of Compensation during the second year of the deferral cycle for a
period of three Plan Years and on such terms as the ERISA Management Committee
may permit; and an individual who is an Eligible Employee may elect to defer the
receipt of a portion of one or more payments of Compensation during the third
year of a deferral cycle for a period of two Plan Years and on such terms as the
ERISA Management Committee may permit.  All deferrals made during a four-year
cycle

 

9

--------------------------------------------------------------------------------


 

will mature at the end of the second Plan Year that is after the end of the last
deferral in that cycle.

 

Except as provided in Appendix A, effective January 1, 2005, with respect to
Elective Deferrals for Plan Year 2005 and thereafter, an Eligible Employee may
elect to defer, on such terms as the ERISA Management Committee may permit, the
receipt of a percentage of Compensation earned during the next succeeding Plan
Year for a minimum deferral period of a two Plan Years and a maximum deferral
period of 15 Plan Years after the Plan Year in which the Compensation was
earned, by completing an Election Form during the annual enrollment period for
such Plan Year, as determined by the Plan Administrator.  Except as provided in
the next sentence, the annual enrollment period for a Plan Year must end no
later than December 31 of the prior Plan Year.  Notwithstanding the foregoing,
(i) the annual enrollment period for Plan Year 2005 may end no later than
March 15, 2005, (ii) the annual enrollment period for an individual who first
becomes an Eligible Employee during a Plan Year may end no later than 30 days
after the date the individual became an Eligible Employee, and (iii) the annual
enrollment period for deferrals of Long-Term Performance Awards under The New
York Times Company 1991 Executive Cash Bonus Plan and 1991 Executive Stock
Incentive Plan may end no later than six months prior to the end of the
applicable performance cycle; provided, however, that in the case of (i) and
(ii) above, any Elective Deferral made after the start of a Plan Year may
pertain only to Compensation that has not already been paid or become payable as
of the date the deferral election is made, as determined in accordance with the
requirements of Section 409A of the Code, and in the case of (iii) above, as of
the date the deferral election is made the Long Term Performance Award being
deferred is not substantially certain to be paid and the amount of the Award is
not readily ascertainable.

 

It is expressly understood that accounts transferred from the BG Plan into this
Plan shall be treated as if deferred during 2001 and the deferral period for
such accounts shall expire at the same time all other deferrals made during 2001
expire.

 

No Participant may defer more than the portion of his or her Compensation
designated by the ERISA Management Committee in Appendix A.  A Participant’s
Compensation shall be reduced in accordance with the Participant’s election
hereunder and amounts deferred hereunder shall be paid by the Employer to the
Trust as soon as administratively feasible and credited to the Participant’s
Account as of the date the amounts are received by the Trustee.

 

4.2                               Investment Election

 

An individual who is an Eligible Employee and elects to defer Compensation under
this Plan shall elect to have his or her Account valued based on the Valuation
Option represented by the performance of one or more of the investment funds
listed in Appendix B of the Plan. Such Appendix B may be amended at any time by
an action of the ERISA Management Committee. If a Participant does not elect a
Valuation Option for his or her Account, the Account shall be valued based on
the Valuation Option

 

10

--------------------------------------------------------------------------------


 

represented by the performance of Fund A.  A Participant may change his or her
selection of Valuation Options on any date.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

 

Accounts

 

5.1                               Accounts

 

The Plan Administrator and/or the Recordkeeper shall establish an Account for
each Participant reflecting his or her Elective Deferrals made for the
Participant’s benefit together with any adjustments for income, gain or loss and
any payments from the Account.  The Plan Administrator and/or the Recordkeeper
shall establish sub-accounts for each Participant that has more than one
election in effect under Section 7.1 and such other sub-accounts as are
necessary for the proper administration of the Plan. As of the last business day
of each calendar quarter, the Plan Administrator shall provide, or cause to be
provided, the Participant with a statement of his or her Account reflecting the
income, gains and losses (realized and unrealized), amounts of deferrals, fund
transfers and distributions of such Account since the prior statement.

 

Effective January 1, 2001, a Participant’s Account shall include the amount
transferred from the BG Plan to this Plan.

 

5.2                               Investments

 

The assets of the Trust shall be invested in such investments as the Trustee
shall determine. The Trustee may (but is not required to) consider the
Employer’s or a Participant’s investment preferences when investing the assets
attributable to a Participant’s Account.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI

 


VESTING

 

6.1                               Vesting

 

A Participant shall be immediately vested in, i.e., shall have a nonforfeitable
right to, all Elective Deferrals, and all income and gain attributable thereto,
credited to his or her Account.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Payments

 

7.1                               Election As To Form Of Payment

 

Except as otherwise provided herein, payments to Participants shall be made in
annual installments over a period of 10 years commencing between January 2 and
March 15 immediately following the end of each deferral period. The amount of
each installment payment will equal the balance of a Participant’s Account
immediately prior to the installment payment divided by the number of
installment payments remaining to be made.

 

The above notwithstanding, for Elective Deferrals for Plan Years prior to the
2005 Plan Year, a Participant may elect in writing to receive the value of his
or her Account in one lump sum, in annual installments over a period of five
years, or in annual installments over a period of fifteen years, so long as such
election is made at least 13 months prior to the end of the deferral period. 
Additionally, effective January 1, 1999, a Participant may elect in writing to
receive the value of his or her account in a partial lump sum where the
Participant may choose the percent of an expiring deferral to be paid in a lump
sum with the balance in annual installments over the remainder of the 5, 10 or
15 year-installment period; provided, however, that such election is made at
least 13 months prior to the end of the deferral period.

 

Effective January 1, 1999, (i) for Elective Deferrals made for Plan Years 1999
through 2004, and (ii) for Elective Deferrals made prior to January 1, 1999
which are subject to a Participant’s election after January 1, 1999 to renew the
deferral, a Participant’s election as to the form of payment as set forth in
this Section 7.1 shall apply to the Participant’s entire Account.  If the
Participant begins to receive distributions of his or her Account pursuant to
this Section 7.l, a subsequent election to defer additional Compensation shall
be subject to a new election under this Section 7.1 and shall not affect the
payment stream established by the prior distribution election.

 

Effective January 1, 2001, (i) for Elective Deferrals made for Plan Years 2001
through 2004, and (ii) for Elective Deferrals made prior to January 1, 2001
which are subject to a Participant’s election after January 1, 2001 to renew the
deferral, a Participant may elect to receive a lump sum payment of a portion of
his/her Account and renew the deferral of the of rest such Account.  If the
Participant begins to receive distributions of his or her Account pursuant to
this Section 7.l, a subsequent election to defer additional Compensation shall
be subject to a new election under this Section 7.1 and shall not affect the
payment stream established by the prior distribution election.

 

Effective July 1, 2002, (i) for Elective Deferrals made for Plan Years 2002
through 2004, and (ii) for Elective Deferrals made for Plan Years prior to 2002
which are subject to a Participant’s election after July 1, 2002 to renew the
deferral, a Participant’s election as to

 

14

--------------------------------------------------------------------------------


 

the form of payment as set forth in this Section 7.1 shall apply to each of the
Participant’s Elective Deferrals made for a specific Plan Year.  Additionally, a
Participant may elect to receive a lump sum payment of a portion of his/her
Elective Deferral for a specific Plan Year and renew the deferral of the of rest
such Elective Deferral.  Finally, A Participant may elect to receive a partial
lump sum of his/her Elective Deferral for a specific Plan Year with the balance
of such Elective Deferral paid in annual installments over 5, 10 or 15 years. 
Except as provide in the next paragraph, all elections under this Section 7.1
must be made at least 13 months prior to the end of the applicable deferral
period.

 

Effective January 1, 2005, for Elective Deferrals made for Plan Year 2005 and
thereafter, a Participant’s election as to form of payment shall be made on a
Plan Year to Plan Year basis and must be made during the annual enrollment
period for each such Plan Year, as determined by the Plan Administrator in
accordance with Section 5.1. During the applicable annual enrollment period, a
Participant may to receive his/her Elective Deferrals for such Plan Year in
either (i) one lump sum payment payable between January 2 and March 15
immediately following the end of the deferral period for such Plan Year or
(ii) in annual installments over a period of five, ten or fifteen years
commencing between January 2 and March 15 immediately following the end of the
deferral period for such Plan Year.  If no election as to form of payment is
made during the applicable annual enrollment period for a Plan Year, Elective
Deferrals for such Plan Year shall be paid in the form of a lump sum payment
between January 2 and March 15 immediately following the end of the deferral
period for such Plan Year.  For Elective Deferrals made for Plan Year 2005 and
thereafter, a Participant may subsequently elect to change the form of payment
from installments to a lump sum or from a lump sum to installments, or increase
or decrease the number of installments, subject to the requirements of
Section 7.2.

 

The above notwithstanding, Participants whose accounts in the BG Plan were in
pay status and were transferred from the BG Plan into this Plan shall continue
to receive the same payments and under the same terms as they had under the BG
Plan.

 

7.2                               Extension Of Deferral Periods

 

A Participant may make an election in writing to extend the deferral period for
Elective Deferrals made prior to Plan Year 2005 for three to ten additional Plan
Years so long as such Participant makes such election at least 13 months prior
to the expiration of the deferral period.

 

Effective January 1, 1999, for Elective Deferrals made prior to Plan Year 2001,
elections to extend a deferral period must be made for a three-year cycle.  A
new three-year cycle will commence at the end of every third Plan Year.  An
election to extend a deferral period must be made by the Participant in writing
at least 13 months prior to the end of a deferral period.  If a deferral period
will expire during the course of a three-year cycle, the Participant’s election
is limited to an election to extend the deferral period until the end of

 

15

--------------------------------------------------------------------------------


 

such three-year cycle.  A Participant may elect to renew deferral periods for
additional three-year cycles an unlimited number of times.

 

Effective January 1, 1999, terminated Participants will not be permitted to
renew their deferral elections.  Payments to terminated Participants will begin
at the expiration of their current deferral period in accordance with the method
selected under Section 7.1 (unless the Participant retired under a Company
pension plan, or had attained age 55 and completed at least ten years of service
as of his or her date of termination, or has a Total and Permanent Disability,
in which case additional elections to defer are permitted).

 

Effective January 1, 2001, for Elective Deferrals made prior to Plan Year 2005,
elections to extend a deferral period must be made for a four year-cycle.  A new
four-year cycle will commence at the end of every fourth Plan Year.  An election
to extend a deferral period must be made by the Participant in writing at least
13 months prior to the end of a deferral period.  If a deferral period will
expire during the course of a four-year cycle, the Participant’s election is
limited to an election to extend the deferral period until the end of such
four-year cycle.  A Participant may elect to renew deferral periods for
additional four-year cycles an unlimited number of times.

 

Effective January 1, 2005, for Elective Deferrals made for Plan Year 2005 and
thereafter, elections to extend a deferral period and/or change the form of
payment shall be made on a Plan Year to Plan Year basis.  An election to extend
a deferral period and/or change the form of payment with respect to Elective
Deferrals for a Plan Year must (i) be made by the Participant in writing at
least 13 months prior to the end of the applicable deferral period for such Plan
Year, (ii) shall not take effect until 12 months after the election is made, and
(iii) must extend the applicable deferral period for a minimum of five
additional years and a maximum of fifteen additional years.  Elections to change
the form of payment cannot be made without also extending the deferral period,
as provided in the preceding sentence.

 

7.3                               Change Of Control

 

As soon as administratively feasible following a Change Of Control of the
Employer, each Participant shall be paid his or her entire Account balance in a
single lump sum.

 

7.4                               Termination Of Employment

 

Upon termination of a Participant’s employment for any reason other than death,
the Participant’s Account shall be paid to the Participant in the form of
payment in effect at the time the termination of employment occurs and after the
expiration of the deferral period.  The above notwithstanding, with respect to
Elective Deferrals for Plan Years prior to Plan Year 2005 only, the Plan
Administrator, in its sole discretion, may: (a) pay out a Participant’s Account
balance attributable to such pre-2005 Elective Deferrals in one lump sum at any
time prior to the expiration of each deferral period and (b) accelerate the

 

16

--------------------------------------------------------------------------------


 

beginning of payments of any pre-2005 Elective Deferrals to any time prior to
the expiration of the applicable deferral period.

 

7.5                               Death

 

If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid as soon as practicable to the
Participant’s designated beneficiary or beneficiaries, in the form elected by
the Participant at the time of his or her death, provided, however, that, with
respect to the portion of the Account attributable to Elective Deferrals for
Plan Years prior to Plan Year 2005 only, the ERISA Management Committee and/or
the Plan Administrator may, in their sole discretion, pay out the balance of
such Participant’s Account in one lump sum.

 

Any designation of beneficiary shall be made by the Participant on a Beneficiary
Designation Form filed with the Plan Administrator and may be changed by the
Participant at any time by filing another Beneficiary Designation
Form containing the revised instructions.  If no beneficiary is designated or no
designated beneficiary survives the Participant, payment shall be made to the
Participant’s surviving spouse or, if none, to his/her issue per stirpes, in a
single payment.  If no spouse or issue survives the Participant, payment shall
be made in a single lump sum to the Participant’s estate.  The most recent
Beneficiary Designation Form executed by the Participant prior to his/her death
shall apply to all Election Deferrals credited to the Participant’s Account at
the date of his/her death.

 

7.6                               Taxes

 

All federal, state or local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article VII
shall be withheld.

 

ARTICLE VIII

 

Plan Administration

 

8.1                               Plan Administration And Interpretation.

 

The ERISA Management Committee (the “Committee”) shall oversee the
administration of the Plan, shall serve as the agent of the Company with respect
to the trust, and shall appoint a Plan Administrator and/or Recordkeeper for the
day-to-day operations of the Plan. Such Plan Administrator and/or Recordkeeper
shall be listed in Appendix C to this Plan. The Committee shall have complete
control and authority to determine the rights and benefits under all claims,
demands and actions arising out of the provisions of the Plan of any
Participant, beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan. The Committee shall have complete
discretion to interpret the Plan and to decide all matters under the Plan. Such

 

17

--------------------------------------------------------------------------------


 

interpretation and decision shall be final, conclusive and binding on all
Participants and any person claiming under or through any Participant. Any
individual(s) serving on the Committee who is a Participant will not vote or act
on any matter relating solely to himself or herself.

 

8.2                               Committee Powers, Duties, Procedures, Etc.

 

The Committee shall have such powers and duties, may adopt such rules and
regulations, may act in accordance with such procedures, may appoint such
agents, may delegate such powers and duties, may receive such reimbursements and
compensation, and shall follow such claims and appeal procedures with respect to
the Plan as it may establish.

 

8.3                               Plan Administrator’s Duties

 

The Plan Administrator shall be responsible for the day-to-day operations of the
Plan. His or her duties shall include, but not be limited to, the following:

 

(a)                                  Keeping track of employees eligible to
participate in the Plan and the date each employee becomes eligible to
participate.

 

(b)                                 Maintaining, or causing to be maintained by
the Recordkeeper, Participants’ Accounts, including all sub-accounts required
for different contribution types and payment elections made by Participants
under the Plan and any other relevant information.

 

(c)                                  Transmitting, or causing to be transmitted
by the Recordkeeper, various communications to Participants and obtaining
information from Participants such as changes in investment selections.

 

(d)                                 Filing reports required by various
governmental agencies.  When making a determination or calculation, the Plan
Administrator and the Recordkeeper shall be entitled to rely on information
furnished by a Participant, a beneficiary, the Employer or the Trustee. The Plan
Administrator shall have the responsibility for complying with any reporting and
disclosure requirements of ERISA.

 

8.4                               Information

 

To enable the Plan Administrator and/or Recordkeeper to perform their functions,
the Employer shall supply full and timely information to the Plan Administrator
and/or Recordkeeper on all matters relating to the compensation of Participants,
their employment, retirement, death, termination of employment, and such other
pertinent facts as the Plan Administrator and/or Recordkeeper may require.

 

18

--------------------------------------------------------------------------------


 

8.5                               Indemnification Of Committee And Plan
Administrator

 

The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve on the Committee or as Plan
Administrator (including any such individual who formerly served on the
Committee or as Plan Administrator) against all liabilities, damages, costs and
expenses (including attorneys’ fees and amounts paid in settlement of any claims
approved by the Employer) occasioned by any act or omission to act in connection
with the Plan, if such act or omission is in good faith.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Amendment And Termination

 

9.1                               Amendments

 

The Employer shall have the right to amend the Plan from time to time, subject
to Section 9.3, by an action of the ERISA Management Committee.

 

9.2                               Termination Of Plan

 

This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Employer reserves the right to
terminate the Plan at any time, subject to Section 9.3, by an action of the
ERISA Management Committee. Upon termination, no new Elective Deferrals or
elections to extend deferral periods may be made under the Plan and the Employer
shall continue to maintain the Trust to pay benefits hereunder as they become
due as if the Plan had not terminated.

 

Notwithstanding the foregoing, if at the time the Plan is terminated either
(i) the Employer maintains no other account balance deferred compensations plans
or arrangements that would be required to be aggregated with the Plan pursuant
to Section 409A of the Code or (ii) any such plans or arrangements that are
maintained by the Employer are terminated at the same time as the Plan, then the
Employer may, in its discretion, continue to maintain the Trust to pay benefits
hereunder as they become due for a period of at least 12 months after the Plan
is terminated and thereafter direct the Trustee to pay the Participants (or
their beneficiaries) the balance of their Accounts no later than 24 months after
the date the Plan is terminated.  In the event the Employer elects the
alternative described in this paragraph, then for a period of five years after
the date the Plan is terminated, the Employer shall be prohibited from adopting
or establishing a new account balance deferred compensation plan or arrangement
that would have been required to be aggregated with the Plan pursuant to Code
Section 409A had the Plan not been terminated.

 

9.3                               Existing Rights

 

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

20

--------------------------------------------------------------------------------


 

ARTICLE X

 

Miscellaneous

 

10.1                        No Funding

 

The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

 

10.2                        Non-Assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.

 

10.3                        Limitation Of Participants’ Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

 

10.4                        Participants Bound

 

Any action with respect to the Plan taken by the Plan Administrator or the
Employer or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Employer or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits under the Plan.

 

10.5                        Receipt And Release

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability

 

21

--------------------------------------------------------------------------------


 

(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Employer or the Trustee to follow the application of
such funds.

 

10.6                        Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of New York. If any provision shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.

 

10.7                        Headings And Subheadings

 

Heading and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

22

--------------------------------------------------------------------------------


 

APPENDIX A

 

Limit on Elective Deferrals

 

For the 1994 and 1995 Plan Years, a Participant may defer up to 100% of his/her
annual bonus and no portion of his/her salary.

 

For the 1996 Plan Year and until changed by the Committee, a Participant may
defer up to 100% of his/her annual bonus and up to 33% of his/her base salary.

 

For the 2000 Plan Year and until changed by the Committee, a Participant may
defer up to 100% of his/her annual bonus, up to 100% of amounts paid under The
Advertising and Circulation Sales Incentive Plan, up to 100% of his/her
Long-Term Performance Awards under The New York Times Company 1991 Executive
Cash Bonus Plan and up to 33% of his/her base salary.  In addition, a
Participant who is a “covered employee” within the meaning of Code
Section 162(m) (a “Covered Employee”) may defer his/her entire Discretionary
Bonus, if any, payable in a Plan Year.  Deferral of such Discretionary Bonus
shall continue without further action by the Participant until such time as the
ERISA Management Committee determines that the Participant is no longer a
Covered Employee.  The Participant shall be permitted to extend the deferral
period beyond the time he/she ceases to be a Covered Employee for a three-year
cycle (and for subsequent three-year cycles) in the manner provided in
Section 7.2 of the Plan.

 

For the 2001 Plan Year and until changed by the Committee, a Participant may
defer up to 85% of his/her annual bonus, up to 100% of amounts paid under The
Advertising and Circulation Sales Incentive Plan, up to 100% of his/her
Long-Term Performance Awards under The New York Times Company 1991 Executive
Cash Bonus Plan and up to 33% of his/her base salary.  In addition, a
Participant who is a “covered employee” within the meaning of Code
Section 162(m) (a “Covered Employee”) may defer his/her entire Discretionary
Bonus, if any, payable in a Plan Year. Deferral of such Discretionary Bonus
shall continue without further action by the Participant until such time as the
ERISA Management Committee determines that the Participant is no longer a
Covered Employee; except, however, that the deferral period for Discretionary
Bonuses deferred in the 2005 Plan Year and thereafter shall end on the date that
the Participant terminates employment with the Company, with payments commencing
between January 2 and March 15 of the calendar year immediately following such
termination date or, if later, on the first business day of the month
immediately following the six-month anniversary of such termination date.  A
Participant shall be permitted to extend the deferral period for Discretionary
Bonuses in the manner provided in Section 7.2 of the Plan.

 

23

--------------------------------------------------------------------------------


 

APPENDIX B

 

Valuation Options

 

For 1994 and until changed by the ERISA Management Committee, each Participant
may elect to value his or her account based on the performance of one or more of
the following funds:

 

1.                                       Fund A: AIM Limited Maturity Treasury

 

2.                                       Fund B: AIM Aggressive Growth

 

3.                                       Fund C: AIM Value

 

4.                                       Fund D: Merrill Lynch Federal
Securities

 

5.                                       Fund E: Merrill Lynch Capital

 

6.                                       Fund F: Templeton Foreign

 

7.                                       Fund G: Merrill Lynch Global Allocation

 

For 1999 and until changed by the ERISA Management Committee, each Participant
may elect to value his or her account based on the performance of one or more of
the following funds:

 

1.                                       Fund A: Vanguard Short Term Federal
Fund

 

2.                                       Fund B: Vanguard Total Bond Market
Index Fund

 

3.                                       Fund C: Vanguard Asset Allocation Fund

 

4.                                       Fund D: Vanguard Growth and Income Fund

 

5.                                       Fund E: Frank Russell Equity I Fund

 

6.                                       Fund F: Frank Russell Equity II Fund

 

7.                                       Fund G: AIM Aggressive Growth Fund

 

8.                                       Fund H: Putnam International Growth
Fund

 

9.                                       Fund I: Putnam Asset Allocation Fund -
Balanced Portfolio

 

24

--------------------------------------------------------------------------------


 

For 2001 and until changed by the ERISA Management Committee, each Participant
may elect to value his or her account based on the performance of one or more of
the following funds:

 

1.               Fund A: Vanguard Short Term Federal Fund

 

2.               Fund B: Vanguard Total Bond Market Index Fund

 

3.               Fund C: Vanguard Asset Allocation Fund

 

4.               Fund D: Vanguard Growth and Income Fund

 

5.               Fund E: Frank Russell Equity I Fund

 

6.               Fund F: Frank Russell Equity II Fund

 

7.               Fund G: AIM Aggressive Growth Fund

 

8.               Fund H: Vanguard International Growth Investment Fund

 

9.               Fund I: Putnam Asset Allocation Fund - Balanced Portfolio

 

25

--------------------------------------------------------------------------------


 

APPENDIX C

 

Plan Administrator And Record Keeper

 

1.1                               Plan Administrator

 

For the Plan Year 1995, and until removed, the Plan Administrator shall be Phil
Ryan.  For the Plan Year 1997, and until removed, the Plan Administrator shall
be Diane Zubalsky.  For the Plan Year 2000, and until removed, the Plan
Administrator shall be Robert Nusspickel.

 

1.2                               Recordkeeper

 

For the Plan Year 1994, and until removed, the Recordkeeper shall be Actuarial
Information Management Systems.  From June 1, 1996, and thereafter until
removed, the Recordkeeper shall be Merrill Lynch.

 

Effective December 28, 1998, and until removed by the ERISA Management
Committee, the Recordkeeper shall be The Vanguard Group.

 

Effective July 17, 1999, and until removed by the ERISA Management Committee, in
addition to The Vanguard Group, TBG Financial shall be a Recordkeeper for the
Plan.

 

Effective January 1, 2001, The Vanguard Group shall be the only Recordkeeper of
Plan.

 

26

--------------------------------------------------------------------------------